COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-387-CV



IN RE COSTCO WHOLESALE CORPORATION	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s emergency motion for temporary relief and petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s emergency motion for temporary relief and petition for writ of mandamus are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.



CAYCE, C.J. not participating.



DELIVERED:  October 27, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.